PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16589969
Filing Date: 10/01/2019
Appellant(s): David A. Mantell, et al.

__________________
David M. Lockman (Reg. No. 34,214)
For Appellant


EXAMINER’S ANSWER




This is in response to the supplement appeal brief dated 07/22/2022 and the appeal brief filed on 06/28/2022 appealing from the Office action mailed (Pre-Brief Appeal Conference 05/25/2022 and final rejection 02/02/2022).


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Statutory double patenting rejection is withdrawn because the approved terminal disclaimer overcomes the rejection. 
The following ground(s) of rejection are applicable to the appealed claims:

(1) Evidence Relied Upon
The rejection is done by the prior art Preston, et al. (USPGPub No. 20180297114 A1) in view of Mark (USPGPub No. 2019/0375003 A1)) under 103.

 (2) Grounds of Rejection
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 5-17 and 19-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Preston, et al. (USPGPub No. 20180297114 A1) in view of Mark (USPGPub No. 2019/0375003 A1). 
As to claim 1 and 17, Preston discloses (Currently Amended) A method for operating a three-dimensional (3D) metal object manufacturing system configured to eject melted metal drops (Preston [0026-29] “additive manufacturing system - three-dimensional printer 100 deposits metal using fused filament fabrication” [abstract] see Fig. 1-15) comprising: 
generating image data of a metal object [being formed by the melted metal drops ejected by the 3D metal object manufacturing system] prior to completion of the metal object (Preston [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - creation of intermediate models - CAD model is converted into an STL model or other polygonal mesh or other intermediate representation - generate machine instructions for fabrication of the object 112 by the printer 100” [abstract] [0001-19] [0026-29] [0092, 117-118, 123] see Fig. 1-15); 
comparing the generated image data of the metal object to original 3D object design data to identify a difference (Preston [0117-119] “determine deviations 1310 from the expected print - modify the print parameters 1350 to correct for those deviations during printing of a successive object - relevant image data compared against the expected printed line according to the object model 1320 and/or the tool path 661 - If the comparison reveals any errors from the expected printed line (e.g., deviation 675), those errors identified” [0123-124] [0059-66] [abstract] [0001-19] [0026-29] [0092] see Fig. 1-15); 
identifying a displacement error as the identified difference when the identified difference is outside a predetermined difference range (Preston [0117-119] “determine deviations 1310 from the expected print - modify the print parameters 1350 to correct for those deviations during printing of a successive object - relevant image data compared against the expected printed line according to the object model 1320 and/or the tool path 661 - If the comparison reveals any errors from the expected printed line (e.g., deviation 675), those errors identified - errors filtered by comparison against threshold parameters” [0122-124] [0059-66] [abstract] [0001-19] [0026-29] [0092] see Fig. 1-15, threshold parameters provides predefined range); 
modifying machine-ready instructions  by changing drop spacing parameters identified in the machine-ready instructions (Preston [0003-19] “material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes flow rate controller provides the velocity change based on instructions) for forming metal object layers not yet formed to compensate for the identified displacement error (Preston [0120-125] “control system 1318 determine updates to the print parameters to correct and/or compensate for the errors (1440) - reconfiguration of the motion system of the printer, a change to the material deposition flow rate output - modifications to the geometry to correct or compensate for the errors” [0117-119] [0059-66] [abstract] [0001-19] [0026-29] [0092] see Fig. 1-15, flow rate provides the firing drop, motion system includes tool path control with tool location (entire, partially) provides the change/modified velocity and controlling of flow rates based on 3D model instructions of appropriate flow rate with iterative process obviously includes the maximum drop rate); and 
operating the 3D metal object manufacturing system using the modified machine-ready instructions (Preston [0026-29] “additive manufacturing system - three-dimensional printer 100 deposits metal using fused filament fabrication” [0120-125] “control system 1318 determine updates to the print parameters to correct and/or compensate for the errors (1440) - reconfiguration of the motion system of the printer, a change to the material deposition flow rate output - control system 1318 continue printing the object under the updated print parameters” [0117-119] [abstract] “produce an object with fidelity to an original object model” [0059-66] [0001-19] [0026-29] [0092] see Fig. 1-15).

But, Preston does not explicitly teach being formed by the melted metal drops ejected by the 3D metal object manufacturing system.
However, Mark discloses being formed by the melted metal drops ejected by the 3D metal object manufacturing system (Mark  [0005-12] “metal material melted to a molten metal - to eject droplets, and a pressure oscillation is generated in the molten metal - jetting of the molten metal through a nozzle and/or formation of molten metal droplets” [abstarct] “molten metal jetting, where droplets of metal are jetted to 3D print” [0033-66] [0073-81] See Fig. 1-20).

Preston and Mark are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain 3D additive manufacturing system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities melted metal drops ejected by the 3D metal, as taught by Preston, and incorporating metal material melted to molten metal to eject droplets, as taught by Mark.  

As to claim 2, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein the original 3D object design data is computer aided design (CAD) data of the metal object or is standard tessellation language (STL) data of the metal object (Preston [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - creation of intermediate models - CAD model is converted into an STL model or other polygonal mesh or other intermediate representation - generate machine instructions for fabrication of the object 112 by the printer 100” [abstract] [0001-19] [0026-29] [0092, 117-118, 123] see Fig. 1-15).

As to claim 3, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 2 wherein the machine-ready instructions are G-code statements (Preston [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - creation of intermediate models - CAD model is converted into an STL model or other polygonal mesh or other intermediate representation - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0001-19] [0026-29] [0092, 117-118, 123] see Fig. 1-15).

Claims 4 and 18 (Cancelled). 

As to claims 5 and 19, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the modification of the machine-ready instructions further comprises: 
changing tool paths identified in the machine-ready instructions (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control provides the tool path change based on instructions).

As to claims 6 and 20, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, the modification of the machine-ready instructions further comprises: 
changing a speed for moving a printhead from which the melted metal drops are ejected to form the metal object that are identified in the machine-ready instructions (Preston [0003-19] “material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system provides the speed change based on instructions) and Mark discloses melted metal drops eject form the metal object.
As to claims 7 and 21, Preston further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing the drop spacing parameters for machine-ready instructions that form an entire layer (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control with tool location (entire, partially) provides the velocity change based on instructions).

As to claims 8 and 22, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing the drop spacing parameters for a portion of a layer (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control with tool location (entire, partially) provides the velocity change based on instructions).

As to claims 9 and 23, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing the drop spacing parameters for a linear move within a layer (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control with tool location in X or Y direction provides the velocity change linear based on instructions).

As to claims 10 and 24, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing the drop spacing parameters using a linear function (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0032-38] “piezoelectric or linear stepper drive may be used to advance a unit of build media in a non-continuous, stepped method with discrete, high-powered mechanical increments - to advance the build material along the feed path - to ensure accuracy of size – any mechanism or combination of mechanisms used to advance build material 102 for deposition in a three-dimensional fabrication process” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control and step function provides linear function).

As to claims 11 and 24, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing the drop spacing parameters using a non-linear function (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0032-38] “piezoelectric or linear stepper drive may be used to advance a unit of build media in a non-continuous, stepped method with discrete, high-powered mechanical increments - to advance the build material along the feed path - to ensure accuracy of size – any mechanism or combination of mechanisms used to advance build material 102 for deposition in a three-dimensional fabrication process” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control and non-continuous function and controlling of flow rates based on 3D model instructions of calibrated object e.g. pattern as in Fig.11 obviously provides non-linear function).

As to claims 12 and 26, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 11 wherein the non-linear function is a spline function (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0032-38] “piezoelectric or linear stepper drive may be used to advance a unit of build media in a non-continuous, stepped method with discrete, high-powered mechanical increments - to advance the build material along the feed path - to ensure accuracy of size – any mechanism or combination of mechanisms used to advance build material 102 for deposition in a three-dimensional fabrication process” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control and step function with discrete provides spline function).

As to claims 13 and 27, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, the changing of the drop spacing parameters further comprises: changing a tool path within a layer on a height error within the object (Preston [0117-119] “determine deviations 1310 from the expected print - modify the print parameters 1350 to correct for those deviations during printing of a successive object - relevant image data compared against the expected printed line according to the object model 1320 and/or the tool path 661 - If the comparison reveals any errors from the expected printed line (e.g., deviation 675), those errors identified - errors filtered by comparison against threshold parameters” [0113-114] “images of a plurality of cross-sectional layers - captured concurrently with the printing of the first object - print parameters updated - modifying the geometry of a representation of the object based on deviations between an initial object model and the images of the plurality of cross-sectional layers” [0096] “distance sensor to measure the distance - printing operation to adjust the height - determining the Z-dimension 637, such as measuring the width of a beam of light directed at the surface of the build plate 605”  [abstract] [0122-124] [0059-66] [0001-19] [0026-29] [0087-92] see Fig. 1-15, cross section of each layer includes layer height).

As to claims 14 and 28, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 further comprising: using machine learning to generate a model for drop spacing adjustment based on measured height of an object during formation (Preston [0117-119] “determine deviations 1310 from the expected print - modify the print parameters 1350 to correct for those deviations during printing of a successive object - relevant image data compared against the expected printed line according to the object model 1320 and/or the tool path 661 - If the comparison reveals any errors from the expected printed line (e.g., deviation 675), those errors identified - errors filtered by comparison against threshold parameters” [0113-115] “images of a plurality of cross-sectional layers - captured concurrently with the printing of the first object - print parameters updated - modifying the geometry of a representation of the object based on deviations between an initial object model and the images of the plurality of cross-sectional layers” [0096] “distance sensor to measure the distance - printing operation to adjust the height - determining the Z-dimension 637, such as measuring the width of a beam of light directed at the surface of the build plate 605” [0105-107] “image data, error vectormap and/or depth map, defects, such as printed deviations from the toolpath, identified and compiled - to update the print configuration - by repositioning or reorienting the layout” [0003-19] “material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [abstract] [0122-124] [0059-66] [0026-29] [0087-92] see Fig. 1-15, cross section of each layer includes layer height; flow rate provides the velocity adjustment based on instructions; compilation for repositioning or reorienting provides the machine learning process).

As to claims 15 and 29, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 further comprising: limiting a range of changes in the drop spacing parameters for error corrections (Preston [0117-119] “determine deviations 1310 from the expected print - modify the print parameters 1350 to correct for those deviations during printing of a successive object - relevant image data compared against the expected printed line according to the object model 1320 and/or the tool path 661 - If the comparison reveals any errors from the expected printed line (e.g., deviation 675), those errors identified - errors filtered by comparison against threshold parameters” [0001-19]  [0122-124] [0059-66] [abstract] [0026-29] [0092] see Fig. 1-15, threshold parameters provides limiting range for error corrections).

As to claims 16 and 30, the combination of Preston and Mark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 further comprising: 
setting a maximum frequency for drop firing within a layer; and modifying a speed of movement for an ejector in the machine-ready instructions to ensure a frequency of ejection from the ejector does not exceed the maximum frequency (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0105-110] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, flow rate provides the firing drop, motion system includes tool path control with tool location (entire, partially) provides the change/modified velocity based on instructions).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

(3) Response to Argument
Remarks: Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

As set forth in the office action, all of the pending claims are obvious by Preston, et al. (USPGPub No. 20180297114 A1) in view of Mark (USPGPub No. 2019/0375003 A1) under 35 U.S.C. 103, multiple cited reference either explicitly or inherently the claimed subject matter to those of ordinary skill in the art.  


ISSUE: WHETHER CLAIMS 1-3, 5-17 and 19-30 ARE OBVIOUS under AIA  35 U.S.C. 103 as being unpatentable over Preston, et al. (USPGPub No. 20180297114 A1) in view of Mark (USPGPub No. 2019/0375003 A1).			     

Appellant's Arguments:
The independent claim 17 is similar to claim 1. Similar arguments are raised for the independent claims. 
Argument I and V (dated 6-28-22): As to page 7, applicant argues Preston / Mark does not teach or suggest “modifying a speed of movement for an ejector in the machine-ready instructions to ensure a frequency of ejection from the ejector does not exceed the maximum frequency;” as recited in the supplement (corrected claims appendix dated 07/22/2022) claims 16 and 30.

Response: Examiner respectfully disagrees because  (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0105-110] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, flow rate provides the firing drop, motion system includes tool path control with tool location (entire, partially) provides the change/modified velocity and controlling of flow rates based on 3D model instructions of appropriate flow rate with iterative process obviously includes the maximum drop rate) teaches the arguments. Thereby, the references in combination obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 

Argument II and IV: As to pages 7-8, applicant argues Preston/Mark does not teach or suggest “using a non-linear function to change drop spacing parameters” as recited in supplement (corrected claims appendix dated 07/22/2022) claims 10-12 and 24-26).

Response: Examiner respectfully disagrees because (Preston [0003-19] “material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0032- 38] “piezoelectric or linear stepper drive may be used to advance a unit of build media in a non-continuous, stepped method with discrete, high-powered mechanical increments - to advance the build material along the feed path - to ensure accuracy of size - any mechanism or combination of mechanisms used to advance build material 102 for deposition in a three-dimensional fabrication process” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [108-113, 117-118, 123] see Fig. 1-15, motion system includes tool path control and non-continuous function and controlling of flow rates based on 3D model instructions of calibrated object e.g. pattern as in Fig.11 obviously provides non-linear function) in combination teaches the arguments. Thereby, the references in combination obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 

Argument III: As to pages 8-9, applicant argues Preston/Mark does not teach or suggest “modify machine-ready instructions by using a non-linear function to change drop spacing parameters identified in the machine-ready instructions for forming metal object layers not yet formed to compensate for the identified displacement error” as recited in claim 17.

Response: Examiner respectfully disagrees because (Preston [0003-19] “tool path generated for a print head based on the print configuration - material deposition flow rate controlled, as a function of tool location and the print configuration, to compensate for the deviations - updating a configuration of a motion system of the 3D printer” [0032- 38] “piezoelectric or linear stepper drive may be used to advance a unit of build media in a non-continuous, stepped method with discrete, high-powered mechanical increments - to advance the build material along the feed path - to ensure accuracy of size - any mechanism or combination of mechanisms used to advance build material 102 for deposition in a three-dimensional fabrication process” [0092] “assembly connected to a motion system to move independently from the print head 620” [0059-66] “generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 - generate machine instructions for fabrication of the object 112 by the printer 100” [0107] “modifying an object model, the tool path for a printed object (e.g., a G-code instruction set) modified in a comparable manner to incorporate compensations for the detected defects” [abstract] [0026-29] [117-118, 123] see Fig. 1-15, motion system includes tool path control and non-continuous function and controlling of flow rates based on 3D model instructions of calibrated object e.g. pattern obviously provides non-linear function) in combination teaches the arguments. Thereby, the references in combination obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 

Comparison of figures of the instant application and references given below:
Main figures of the Instant application# 16/589969

    PNG
    media_image2.png
    532
    464
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    608
    496
    media_image3.png
    Greyscale



However, the figures shown below of the prior art (Preston and Mark in combination) obviously teaches the figure of instant application mentioned above and comparable.
Prior Art’s main Figures
Preston 
 
    PNG
    media_image4.png
    460
    722
    media_image4.png
    Greyscale

Preston

    PNG
    media_image5.png
    568
    310
    media_image5.png
    Greyscale

Mark 

    PNG
    media_image6.png
    430
    530
    media_image6.png
    Greyscale

Mark 

    PNG
    media_image7.png
    513
    422
    media_image7.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Md Azad/
Primary Examiner, Art Unit 2119

Conferees:

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.